DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 8/9/2021. Claim 1 has been amended. Claims 1-10 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

 	Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.

Drawings
 	The drawings received on 8/9/2021 are acceptable. 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masch (US 5930762 A).
As per claim 1, Masch discloses a method of a scenario based optimization (i.e., single -scenario optimization models, as well as both single and multiple multiscenario models, column 12, lines 57-60), comprising: 
a scenario generation step that generates single scenarios which are described by time sequence of quantities influencing a system and by time sequence of constraints for the system (i.e., management of risk under conditions of uncertainty by using SSLP (single -scenario linear programming) models. The method begins with step 41, in which an initial symbolic SSLP model (3) is stored in computer memory. Next, the method moves to step 43, in which the parameter values for S different scenarios are entered into computer memory. After step 43, the method moves to step 45, in which any predetermined boundary limits for the various outcome values are entered. Following that, step 47 enters value segments for K different strategic variables. Step 49 forms S scenarios, each made up of a different combination of the certain parameters with a value for each uncertain parameter. After step 49 comes step 51, which sets H equal to 1 to indicate the index of the first of the S different scenarios, where H is the index number of the scenario being 
a single optimization step that carries out optimization of each single scenarios (i.e., After that comes step 55, where the computational model for scenario H is solved, and step 57, which obtains outcome levels from the solution of scenario H. Following step 57, a decision point 59 determines whether or not the solution is feasible (i.e., whether all its outcome levels are simultaneously achievable). column 25, lines 25-30); and 
an overall optimization step that carries out optimization of an overall scenario using a reduced scenario set which contains scenario subsets that are selected from all single scenarios in accordance with a criterion for minimizing a maximal deviation from a performance of the optimized single scenarios based on the results of the single optimization step (i.e., Another approach to solving decision-making problems where the number of scenarios is too large to cover with a single MSLP model (4) is by solving many MSLP models (4) of smaller size. Let the total number of scenarios equal S and let the largest MSLP model (4) that can be solved in acceptable time have WS scenarios, column 33, lines 50-55, wherein values for S scenarios are entered into memory, step 195, in which predetermined boundary limits are entered into memory, and step 197, in which S scenarios are formed. Next, step 199 clusters S scenarios into T groups of WS scenarios, column 33, lines 59-67. Hodges and Lehmann suggest finding a decision that minimizes the maximum possible risk; let 
As per claim 2, Masch discloses the overall optimization step includes a scenario reduction step for selecting the scenario subsets based on the impact in command sequences of the single scenarios (i.e., step 199 clusters S scenarios into T groups of WS scenarios, column 33, lines 65-67, wherein the method selects a group of WS scenarios that are the worst in some outcomes, and repeats the above procedure for that "worst group"--that is, forms model (4) for the group, finds a solution of that model (4) that is both feasible and acceptable, and obtains and records the values of outcomes of all risk-related activities, column 35, lines 18-24).
As per claim 3, Masch discloses the scenario reduction step takes into consideration the performance results of the single scenarios obtained by the single optimization step (i.e., After that comes step 55, where the computational model for scenario H is solved, and step 57, which obtains outcome levels from the solution of scenario H. Following step 57, a decision point 59 determines whether or not the solution is feasible (i.e., whether all its outcome levels are simultaneously achievable). column 25, lines 25-30 ).

As per claim 5, Masch discloses the scenario reduction step finds a set of cluster centers by clustering the command sequences according to problem-specific or general rules (i.e., values for S scenarios are entered into memory, step 195, in which predetermined boundary limits are entered into memory, and step 197, in which S scenarios are formed. Next, step 199 clusters S scenarios into T groups of WS scenarios. column 33, lines 59-67).
As per claim 6, Masch discloses an iteration step that iterates the overall optimization step with scenario subsets that is changed if the overall scenario performance results are not acceptable (i.e., method moves to decision point 247 to test whether or not the solution is feasible. If the answer is yes, the method moves to decision point 249 to determine whether or not H is equal to T. If the answer at decision point 249 is yes, the method moves to point C and thence to FIG. 6B in a manner which will be described later. If the answer at decision point 249 is no, the method moves back to step 241 in FIG. 6A, column 34, lines 50-57).
As per claim 7, Masch discloses the iteration step includes relaxing constraints in case the reduced scenario set optimization is not feasible (i.e., If the answer is no, the method moves to step 63, which adds or modifies discretionary constraints to the 
As per claim 8, Masch discloses the overall optimization step uses a criterion which minimizes the maximal deviation of single scenario optimal results in the overall optimization (i.e., If some preliminary boundary limits are violated, the next step of the invention is to modify the decision-making model so that it explicitly includes risk-limiting constraints that eliminate or minimize these violations column 14, lines 7-10, wherein method moves to step 221 to modify the predetermined boundary limits and to step 222 to modify the risk-limiting constraints before returning to step 203, setting H equal to 1. If the answer at decision point 213 is no, the method goes to step 219, to add or modify "discretionary" constraints limiting unsatisfactory outcomes, column 34, lines 15-22).
As per claim 9, Masch discloses the scenario creation step uses an extreme discretization technique for single scenario generation (i.e., The extreme value of ALPHA=1 corresponds to the pessimistic outlook of minimax regret, while ALPHA=0 corresponds to the optimistic outlook of maximax. Since an arbitrary choice of a specific value of ALPHA does not inspire confidence, a set of different values of ALPHA can be used. The values of ZOPR(J, ALPHA) under varying values of ALPHA, as they are described by (10), can be represented by a straight-line segment on the (0,1) interval; see FIG. 9  column 38, lines 26-34).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masch (US 5930762 A), in view of Wakeman (US 20150154706 A1).
As per claim 10, Masch does not disclose applied during the optimization process for real time model predictive control (MPC).
Wakeman discloses at step 36, the asset scenario analysis module 22 can use the regression models to calculate performance metrics for each asset under one or more of the scenarios. Specifically, for each scenario, the scenario analysis module 22 can input the predicted values for the factors, or changes in values of the factors, that are associated with that scenario into the regression models to produce an estimated performance metric for each asset (¶ 0053).
Masch and Wakeman are concerned with effective scenario analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of .

Response to Arguments
 	In the Remarks, Applicant argues claim 1 is amended to recite "an overall optimization step that carries out optimization of an overall scenario using a reduced scenario set which contains scenario subsets that are selected from all single scenarios in accordance with a criterion for minimizing a maximal deviation from a performance of the optimized single scenarios based on the results of the single optimization step." The Applicant submits that Masch plainly fails to disclose the foregoing feature of claim 1. The Examiner respectfully disagrees.
As discussed in updated rejection, Masch discloses Hodges and Lehmann suggest finding a decision that minimizes the maximum possible risk; let this maximum risk value be C. Then the level of "maximum tolerable risk" is chosen that is lower than C. The use of maximum tolerable risk as an auxiliary criterion in selecting a best strategy is tantamount to imposing a single and simple risk-limiting constraint of the second category. This invention not only widely uses multiple risk-limiting constraints of the second category, it also introduces a new type of such constraints, namely, constraints on 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 20, 2021